Citation Nr: 0527905	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  00-11 233	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
February 1999.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision by the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).  

When this case was before the Board in February 2004, it was 
decided in part and remanded in part.  While the case was in 
remand status, the veteran's claims for service connection 
for disabilities of the knees were granted.  In addition, the 
evaluation for his low back disability was increased to 20 
percent, from the effective date of service connection.  This 
did not satisfy the veteran's appeal for a higher evaluation 
for his low back disability.  The case was returned to the 
Board in May 2005.  


FINDINGS OF FACT

The veteran's low back disability is manifested by limitation 
of motion that does not more nearly approximate severe than 
moderate; flexion of the thoracolumbar spine is not limited 
to 30 degrees or less; there is no significant neurological 
impairment; and the disability is not productive of 
incapacitating episodes requiring bedrest prescribed by a 
physician.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for the veteran's service-connected low back disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002). Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO and the 
Appeals Management Center (AMC) have notified the veteran of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable VA 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and the 
evidence that the veteran should submit if he did not desire 
VA to obtain the evidence on his behalf.  See, e.g., the 
correspondence addressed to the veteran by the AMC dated in 
February 2004.  In this letter, the AMC specifically informed 
the veteran of the current status of his claim and of the 
evidence already of record in support of the claim, and of 
what the evidence must show in order to support the claim.  
The veteran was also asked to inform AMC of any additional 
evidence which he thought would support his claim, so that 
the AMC could attempt to obtain this additional evidence for 
him.  In addition, he was specifically informed that he 
should submit any relevant evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, VA and private medical records have been obtained, 
and the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any additional evidence which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the veteran's claim was initially 
adjudicated by the RO in July 1999, before the enactment of 
the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
by the AMC in July 2004 after the final VCAA letter was 
issued in February 2004.  There is no indication or reason to 
believe that that the ultimate decision of the originating 
agency on the merits of the claim would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the originating agency properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and that any procedural 
errors in their development and consideration of the claim 
were insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


II.  Factual Background

On VA spine examination in July 1999, it was noted that the 
veteran attended jump school during active duty and noticed 
the onset of low back stiffness.  He indicated that over the 
years, his symptoms had become more persistent and constant.  
The veteran reported current symptoms of pain, weakness, 
stiffness, fatigability, and lack of endurance in his spine.  
He said that he had daily flare-ups of his back condition 
which lasted from 15 to 20 minutes.  He did not use crutches, 
brace or cane.  He stated that prolonged sitting caused 
increased stiffness of his back.  Physical examination of the 
back reflected that the musculature was normal.  No 
tenderness to percussion over the spine was demonstrated.  
Range of motion testing revealed forward flexion to 95 
degrees and backward extension to 35 degrees.  Lateral 
flexion was 40 degrees and rotation was 35 degrees.  X-ray 
studies of the lumbosacral spine reflected mild degenerative 
disc disease at the L4-5 level.  The examiner noted that no 
pathology was detected on physical examination but X-ray 
studies showed degenerative disc disease.  

VA outpatient records show that he underwent physical therapy 
from August to November 1999.  A December 1999 VA treatment 
record notes that the veteran was seen with complaints of 
continued back pain and stiffness.  On examination, 
tenderness to palpation in the L4-5 area was noted.  Motion 
was limited in flexion and extension secondary to pain.  No 
paravertebral muscle spasm was palpated.  Lower extremity 
strength was good.  The diagnostic assessment was chronic low 
back pain secondary to degenerative joint disease.  

Private medical records dated from October 2000 to July 2001 
generally show that the veteran was seen with complaints of 
low back pain.  An October 2000 radiology report reflects an 
assessment of an essentially negative lumbar spine.  A July 
2001 record notes a diagnosis of low back pain.  The veteran 
reported that he was pain free.  

On VA spine examination in January 2002, the veteran reported 
persistent difficulties with pain involving the lumbosacral 
spine, stiffness, fatigability of the muscles and lack of 
endurance.  The veteran reported that shooting pain in his 
lumbar spine occurred several times during the day.  No 
radiation to his legs was noted.  The veteran had increased 
pain with bending and slight increase with twisting.  
Physical examination of the veteran's lumbosacral spine 
revealed no evidence of paraspinal muscle spasm.  Range of 
motion of the lumbosacral spine was full except for mild 
limitation in rotation of 30 degrees, bilaterally.  No 
evidence of postural abnormalities was shown.  The diagnostic 
assessment was degenerative disc disease, L4-5.  

On VA examination in March 2004, the veteran indicated that 
he continued to have back problems since jumping training 
activities during active duty.  He complained of pain in the 
small of his back and described the pain as dull and constant 
in nature.  The veteran did not take medication or do 
specific physical therapy for his low back disorder.  He 
denied having been told to have total bedrest in the last 
year by a medical practitioner.  He also reported that he had 
not missed any time from work due to the disorder.  He 
reported flare-ups of his back condition occurred 
approximately once or twice per week in which he had an 
initial shock-like pain which lasted for seconds, then a more 
moderate pain that lasted for approximately a half of a day.  
He denied any bowel or bladder incontinence.  He did not use 
a cane, crutch, walker or a back brace.  He was able to walk 
approximately 10-20 minutes, mostly limited due to his pain.  

Objective examination reflected that the veteran's 
lumbosacral spine showed no abnormality of color, deformity, 
swelling or atrophy.  Palpation of the lumbar spine elicited 
no abnormality of temperature, crepitance or swelling.  There 
was slight tenderness to the paravertebral muscles but there 
was no spasm.  Range of motion testing revealed forward 
flexion to 60 degrees with pain from 40-60 degrees and 
extension to 30 degrees with pain from 20-30 degrees.  Left 
and right side bending was 30 degrees and left and right 
rotation was 30 degrees.  The examiner indicated that there 
was no significant muscles spasm with extreme forward 
bending.  The examiner noted that after the veteran 
repetitively flexed and extended, testing for pain, weakness 
and fatiguability showed no change in the range of motion and 
the same pain pattern.  The examiner noted that there would 
be increased functional impairment during flare ups, and 
estimated that the veteran's functional capacity during flare 
ups would be 75 percent of what it was on the current 
examination. Neurological examination showed no significant 
abnormal deficits.  The pertinent diagnostic assessment was 
degenerative disc disease at L4-5 with no neurological 
impairment.  It was noted that there would be additional 
limits of functional ability during flare-ups.  


III.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  Under the 
criteria in effect prior to September 26, 2003, lumbosacral 
strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003) and limitation of motion of the lumbar spine was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  

Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoraolumbar spine 
and a 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


IV.  Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating the veteran's back 
disability.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date.  

Historically, it is noted that service connection for 
degenerative disc disease at the L4-5 vertebrae was granted 
effective February 10, 1999 in a July 1999 RO decision with a 
noncompensable evaluation.  In May 2000, the RO increased the 
evaluation for the veteran's service connected low back 
disability to 10 percent disabling, effective February 10, 
1999.  In a July 2004 decision, the evaluation for 
degenerative disc disease at L4-5 was increased to 20 percent 
disabling, effective February 10, 1999.  

The evidence shows that the veteran's low back disability 
does not warrant a higher evaluation under the former 
criteria for evaluating intervertebral disc disease 
(Diagnostic Code 5293) or on the basis of incapacitating 
episodes.  In this regard, the Board notes that the 
neurological evaluations throughout the initial evaluation 
period have been negative, and the veteran does not alleged 
and the medical evidence does not show that he has had any 
incapacitating episode necessitating bedrest prescribed by a 
physician.  In addition, the medical evidence does not show 
that the veteran has lumbosacral strain or that the 
manifestations of his low back disability include listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, or loss of lateral motion with osteoarthritic 
changes, so a higher rating is not warranted under the former 
criteria for evaluating lumbosacral strain.

In addition, the medical evidence demonstrates that the 
veteran's low back disability does not warrant a higher 
rating under the former criteria for evaluating limitation of 
motion of the spine or the current formula for evaluating 
disabilities of the spine.  In this regard, the Board notes 
that the greatest degree of limitation of motion was found on 
the March 2004 VA examination.  At that time the veteran was 
found to have 60 degrees of forward flexion, with pain from 
40-60 degrees.  Extension was 30 degrees with pain from 20-30 
degrees.  Rotation and lateral flexion were full.  The 
examiner specifically stated that testing after repetitive 
motions did not reveal increased limitation of motion due to 
pain, weakness, or lack of endurance.  The veteran has not 
alleged incoordination due to his low back disability nor 
does the evidence show such.  The examiner noted that there 
would be increased functional impairment during flare ups, 
and estimated that the veteran's functional capacity during 
flare ups would be 75 percent of what it was on the current 
examination.  According to this estimate, even during flare 
up, which occur only once or twice a week and last 
approximately half a day, the veteran is able to forward flex 
his lumbar spine to 45 degrees, with pain beginning at 30 
degrees.  Thus, it is clear that the limitation of motion 
does not more nearly approximate severe than moderate, as 
required for a higher rating under the former criteria, and 
is not sufficient to warrant a higher rating under the 
current criteria. 

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
addition, the Board has considered the evidentiary equipoise 
rule in reaching this decision; however, the Board has 
determined that it is not applicable in this case because the 
preponderance of the evidence is against the claim.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required frequent 
hospitalization for his low back disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluation assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


